United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-30858
                        Conference Calendar


LANCE HANSON AYERS,

                                    Plaintiff-Appellant,

versus

482018-DIV: “N”; ALLEN CORRECTIONAL; 19TH JUDICIAL,

                                    Defendants-Appellees.

                        --------------------
            Appeal from the United States District Court
                for the Middle District of Louisiana
                        USDC No. 3:05-CV-347
                        --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Lance Hanson Ayers, Louisiana prisoner # 122241, appeals the

district court’s dismissal of his complaint for failure to comply

with a court order to amend his pleadings.    We previously

remanded this matter to the district court to allow the court to

rule on a post-judgment motion by Ayers seeking reinstatement of

his suit.   The district court subsequently granted the motion and

ordered the case reinstated on the district court’s docket.

Accordingly, because the judgment which is the subject of this

appeal has been vacated, the present appeal does not present a

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-30858
                               -2-

live case or controversy and is dismissed as moot.   See Rocky v.

King, 900 F.2d 864, 867 (5th Cir. 1990).

     APPEAL DISMISSED.